Citation Nr: 0502602	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Propriety of the assignment of a 10 percent evaluation for an 
initial grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and a 10 percent evaluation for 
tinnitus.  The veteran has filed a timely appeal of this 
determination and contends that because his tinnitus is 
perceived in both ears, assignment of an individual 10 
percent evaluation for each ear is appropriate.


FINDINGS OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected 
tinnitus, to include separate evaluations for each ear, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 
4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously stated, service connection for tinnitus was 
granted by a rating decision dated in June 2003 and a 10 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  The veteran appeals 
the 10 percent evaluation assigned and, in essence, seeks an 
increased rating in excess of 10 percent for tinnitus, to 
include assignment of a separate 10 percent evaluation for 
each ear.  His essential contention is that because his 
tinnitus is perceived in both ears, he is thus entitled to a 
separate evaluation for each ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Private audiological examinations conducted in March and 
April 2003, and a VA audiological examination conducted in 
May 2003, each demonstrated that the veteran has a diagnosis 
of tinnitus that was constant in nature and perceived in both 
ears.  The veteran's service records reflect that he served 
as an aircraft mechanic in the United States Navy during the 
Vietnam War.  The VA audiologist who conducted the May 2003 
evaluation expressed his opinion that the veteran's tinnitus 
was linked to exposure to acoustic trauma in service while he 
was working in close proximity to aircraft engine noise.

The veteran's service-connected tinnitus has been rated under 
38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a 
maximum 10 percent evaluation is warranted for recurrent 
tinnitus.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  If a veteran is at the maximum evaluation and no 
other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must be 
a benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable diagnostic code is 10 percent.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher 
schedular rating cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2004).  Wanner v. Principi, 17 Vet. App. 4 (2003).  However, 
the provisions of 38 C.F.R. § 4.25 are inapplicable to the 
facts of this case.  The Schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2004) (providing separate ratings for atrophy of 
one testis and both testes), C.F.R. § 4.115b, Diagnostic Code 
7524 (2004) (providing separate ratings for removal of one 
testis and both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 
(2004) (providing separate ratings for surgery on one breast 
and on both breasts).  

The veteran essential contention is that he experiences 
tinnitus symptoms in both ears and that he is therefore 
entitled to a separate 10 percent rating for tinnitus for 
each ear under Diagnostic Code 6260.  The Board finds no 
merit in this argument.  VA considers tinnitus a single 
disability, whether heard in one ear, both ears, or somewhere 
undefined in the head; no matter where the condition is 
manifested, the average impairment on earning capacity is the 
same.  Therefore, a single rating for tinnitus is warranted.  
While the Schedule provides for separate rating for some 
other ear disabilities (see generally 38 C.F.R. § 4.87, 
Diagnostic Codes 6200-6210 (2004)), it specifically does not 
address a "bilateral" condition in Diagnostic Code 6260 for 
tinnitus.  Tinnitus has been defined by the Court as a 
ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. 
App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) 
(citing Dorland's Illustrated Medical Dictionary 1725 (27th 
ed. 1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (May 5, 
2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); 
68 Fed. Reg. 25,822-23 (2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus, to include entitlement to separate evaluations for 
each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


